Per Curiam:
Although it was conceded upon the argument that the proper course to pursue was to order a "resale, instead of proceeding at once against the purchasers to take title, such an order cannot be made in this kind of a proceeding; a motion to that efíect should be made in the action in which the sale was ordered. The order, therefore, is affirmed, without costs to either party, without prejudice to a motion in the action for a resale. Present — Ingraham, P. J., McLaughlin, Clarke, Scott" and Dowling, JJ. Order affirmed, without costs, and without prej udice to a motion to be made in the action for a resale.